MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2008 Management Discusion and Analysis of Financial Condition and Results of Operations For The Three and Six Months Ended June 30, 2008 Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is designed to help the reader of the unaudited interim consolidated financial statements understand ViRexx Medical Corp. (“ViRexx” or “the Company”), our operations and our present business environment as of August 14, 2008. This MD&A should be read in conjunction with our June 30, 2008 unaudited interim consolidated financial statements and the accompanying notes thereto.These unaudited interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).Unless otherwise indicated, all amounts are expressed in Canadian dollars.This MD&A includes the following sections: § Our Business – a general description of our business including a brief overview of our product candidates; a corporate update; our outlook for 2008 and the general challenges and risks related to our business and industry. § Operations Review – an analysis of our consolidated results of operations presented in the unaudited interim consolidated financial statements for the three and six months ended June 30, 2008 compared to the prior year. § Liquidity and Capital Resources – an analysis of cash availability and cash flows; off-balance sheet arrangements and contractual obligations. § Controls and Procedures – an analysis of disclosure controls and procedures, as well as internal controls over financial reporting. § Critical Accounting Policies and Estimates – a discussion of significant accounting policies that require critical judgments and estimates, along with a discussion of the future impact of accounting standards that have been issued but are not yet effective. FORWARD-LOOKING STATEMENTS Certain statements contained in this “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and other written reports and releases and oral statements made from time to time by us contain “forward-looking information” (as defined under Canadian securities laws) and “forward-looking statements” (as defined in the U.S. Securities Exchange Act of 1934, as amended). These statements relate to future events or the Company’s future performance. All statements other than statements of historical fact may be forward-looking information or statements. Forward-looking information and statements are often, but not always, identified by the use of words such as “seek”, “anticipate”, “plan”, “continue”, “estimate”, “expect”, “may”, “will”, “project”, “predict”, “potential”, “targeting”, “intend”, “could”, “might”, “should”, “believe” and similar expressions. These statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to vary materially from those anticipated in such forward-looking information or statements. Management of the Company believes that the expectations reflected in such forward-looking information and statements are reasonable due to their intimate knowledge of the business of the Company and are based on past experience with businesses similar to the Company, but no assurance can be given that these expectations will prove to be correct and such forward-looking information and statements included in, or incorporated by reference into, this prospectus should not be unduly relied upon. These statements are made as of the date of this “Management’s Discussion and Analysis of Financial Condition and Results of Operations” should not be relied upon as representing the Company’s views on any subsequent date. One must carefully consider such statements and understand that many factors could cause actual results to differ from the forward-looking information or statements.
